ACCEPTED
                                                                                         14-15-00550-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   7/16/2015 11:46:36 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                         Case No. 14-15-00550-CV
           __________________________________________________
                                                             FILED IN
                                                      14th COURT OF APPEALS
                      IN THE COURT OF APPEALS            HOUSTON, TEXAS
              FOR THE FOURTEENTH DISTRICT OF TEXAS    7/16/2015 11:46:36 AM
                           HOUSTON, TEXAS             CHRISTOPHER A. PRINE
           __________________________________________________  Clerk


            JACK N. MCCRARY AND SUZANNE F. MCCRARY,
                                  Appellants,
                               v.

    WILLIAM A. HIGHTOWER, UBS FINANCIAL SERVICES, INC.,
B.B. TULEY, BRIAN DAVIDSON AND PANORAMIC INVESTIGATIONS,
                                    Appellees.
        __________________________________________________

                 On Appeal from Cause No. 2014-40928 in the
             152nd Judicial District Court of Harris County, Texas
           __________________________________________________

                APPELLEES’ NOTICE OF APPEARANCE
           _________________________________________________


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellees Brian Davidson and Panoramic Investigations file this notice of

appearance to advise the court that attorney Steven J. Knight, State Bar No. 24012975,

of the law firm of Chamberlain, Hrdlicka, White, Williams & Aughtry, appears before

the Honorable Fourteenth Court of Appeals as counsel on behalf of Appellees Brian

Davidson and Panoramic Investigations.
Respectfully submitted,

CHAMBERLAIN, HRDLICKA, WHITE.
    WILLIAMS & AUGHTRY, PC


By:          /s/ Steven J. Knight
      Steven J. Knight
      State Bar No. 24012975
      steven.knight@chamberlainlaw.com
      R. Kyle Hawes
      State Bar No. 00796725
      kyle.hawes@chamberlainlaw.com
      1200 Smith Street, Suite 1400
      Houston, Texas 77002
      Tel: 713.658.1818
      Fax: 713. 658.2553

ATTORNEYS FOR APPELLEES BRIAN
DAVIDSON AND PANORAMIC
INVESTIGATIONS




  2
                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served on all
attorneys of record through the Court’s Electronic Filing System, or by first class U.S.
Mail, facsimile, and/or certified mail, return receipt requested on the 16th day of July,
2015.

      Frank H. Shepherd III
      The Vickery Law Firm
      10000 Memorial Dr., Suite 750
      Houston, TX 77024-3485
      Attorneys for Appellants Jack N. McCrary and Suxzanne F. McCrary

      Peter B. Wells IV
      Andrew R. Harvin
      Doyle, Restrepo, Harvin & Robbins, L.L.P.
      440 Louisiana St., Suite 2300
      Houston, TX 77002-2913
      Attorneys for Appellees William A. Hightower and B.B. Tuley

      Paul D. Flack
      1331 Lamar St.
      Four Houston Center, Suite 1250
      Houston, TX 77010
      Attorney for Appellee USB Financial Services, Inc.


                                                     /s/ Steven J. Knight
                                               Steven J. Knight

1949688_1
007205-000021




                                           3